                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


DONALD SIAS, #1948601                            §

VS.                                              §            CIVIL ACTION NO. 6:17cv413

GEORGETTE JACOBS, ET AL.                         §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Donald Sias, a prisoner currently confined in the Texas prison system, proceeding

pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit. On July 27, 2018,

Mr. Sias filed a motion for summary judgment on the merits of his claims. (Dkt. #122). Defendant

Georgette Jacobs filed a response in opposition (Dkt. #150) asserting that genuine issues of

material fact precluded the granting of summary judgment in favor of Mr. Sias.

       The above motion and response were referred to United States Magistrate Judge John D.

Love. The Report and Recommendation of the Magistrate Judge (Dkt. #152), which contains

proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration, and no objections having been timely filed, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct, and adopts the same as the

findings and conclusions of the court. It is accordingly

       ORDERED that Mr. Sias’ motion for summary judgment (Dkt. #122) is DENIED.


               So ORDERED and SIGNED March 20, 2019.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge
